In an action for divorce, defendant-husband appeals, from so much of a judgment of the Supreme Court, Nassau County, dated January 27, 1972, granting such relief, as (1) directs him to pay $175 per week for the support and maintenance of plaintiff and the parties’ minor son and all reasonable expenses incidental to the son’s college education, (2) grants plaintiff the exclusive use and occupancy of the marital abode, (3) enjoins defendant from instituting any action with respect to the title or possession of said premises until the son reaches his majority and (4) awards plaintiff’s attorneys $4,000 as counsel fees. Judgment modified, on the law and the facts and in the interests of justice, by reducing the support award from $175 per week to $125 per week and by reducing the counsel fee award from $4,000 to $2,500. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, the awards for support and maintenance and counsel fees beyond the sums to which they are reduced herein constituted an abuse of discretion. Hopkins, Acting P. J., Latham, Shapiro, Gulotta and Christ, JJ., concur.